Ed. F. McFaddin, Associate Justice, (Concurring). I concur in the reversal of the judgment. It has always been my understanding that usury must be both pleaded and proved. Commercial Credit Co. v. Chandler, 218 Ark. 966, 239 S. W. 2d 1009; and Cox v. Darragh, 227 Ark. 399, 299 S. W. 2d 193. Usury is a question of fact; and, like limitations, cannot be claimed by demurrer unless the fact of usury clearly appears on the face of the complaint. 55 Am. Jur. 435, “Usury” § 162. In the case at bar, usury did not appear on the face of the complaint; and yet the defendant attempted to urge usury by demurrer. I think it was improper to sustain such demurrer. Court proceedings should not be “short-circuited”. The majority opinion compounds the “short-circuiting” by finding, as a fact, that there was no usury. The majority may be correct pn such fact question; but I never reach that issue because I think the demurrer should have been overruled and the defendant allowed to -plead further.